Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin J. Lehberger #56,217 on 06/08/2021.
	The application has been amended as follows: 
In claim 13, line 1, after “A” enter “non-transitory”.
In claim 13, line 2, after first occurrence “the” enter “non-transitory”.
In claim 14, line 1, after “The” enter “non-transitory”.
In claim 15, line 1, after “The” enter “non-transitory”.
In claim 15, line 2, after “the” enter “non-transitory”.
In claim 16, line 1, after “The” enter “non-transitory”.
In claim 16, line 2, after “the” enter “non-transitory”.
In claim 17, line 1, after “The” enter “non-transitory”.
In claim 17, line 2, after “the” enter “non-transitory”.


Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06/08/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669